     MICHAEL N. BEEDE, ESQ.
 1
     Nevada Bar No. 13068
 2   THE LAW OFFICE OF MIKE BEEDE, PLLC
     P.O. Box 530337
 3   Henderson, NV 89053
     T: 702-473-8406
 4
     F: 702-832-0248
 5   eservice@LegalLV.com
     Attorney for Defendant, Suzannah R. Noonan IRA LLC
 6
 7                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 8   HSBC     BANK    USA     NATIONAL                 Case No.: 2:16-cv-01216-KJD-NJK
 9   ASSOCIATION, AS TRUSTEE, IN TRUST
     FOR THE REGISTERED HOLDERS OF THE
10   ACE SECURITIES CORP., HOME EQUITY                 STIPULATION AND (PROPOSED)
     LOAN TRUST SERIES 2006-FM2, ASSET                 ORDER TO EXTEND DEADLINE FOR
11
     BACKED PASS-THROUGH CERTIFICATES                  SUZANNAH R. NOONAN IRA, LLC TO
12                                                     FILE ITS RESPONSE TO HSBC
                   Plaintiff,                          BANK’S SUPPLEMENTAL MOTION
13          vs.                                        FOR SUMMARY JUDGMENT POST-
                                                       REMAND [ECF NO. 112]
14
     SUZANNAH R. NOONAN IRA, LLC;
15   SUNRISE BAY OWNER’S ASSOCIATION;                  (FIRST REQUEST)
     NEVADA ASSOCIATION SERVICES INC.
16
                   Defendants.
17
            Plaintiff, HSBC Bank USA National Association, as Trustee, in Trust for the Registered
18
     Holders of ACE Securities Corp., Home Equity Loan Trust, Series 2006-FM2, Asset Backed
19
     Pass-Through Certificates (hereinafter “HSBC Bank”), by and through its attorneys of record,
20
     Robert A. Riether, Esq. of the law firm Wright, Finlay & Zak, LLP; and Defendant Suzannah R.
21
     Noonan IRA LLC (“Noonan”), by and through its attorney of record, Michael N. Beede, Esq. of
22
     the Law Office of Mike Beede, PLLC hereby stipulate as follows:
23
            The parties agree to extend the deadline for Noonan to file its response to HSBC Bank’s
24
     Supplemental Motion for Summary Judgment Post-Remand (ECF No. 112) from July 30, 2021
25
     to August 6, 2021.
26
27   ///

28




                                              Page 1 of 3
 1          This is the parties’ first request for an extension and is not intended to cause any delay or
 2   prejudice to any party.
 3          IT IS SO STIPULATED.
 4    DATED this 13th day of July, 2021.               DATED this 13th day of July, 2021.
 5
      WRIGHT, FINLAY & ZAK, LLP                        THE LAW OFFICE OF MIKE BEEDE, PLLC
 6
      /s/ Robert A. Riether                            /s/ Michael Beede
 7    Robert A. Riether, Esq.                          Michael N. Beede, Esq.
      Nevada Bar No. 12076                             Nevada Bar No. 13068
 8
      7785 W. Sahara Ave, Suite 200                    P.O. Box 530337
 9    Las Vegas, NV 89117                              Henderson, NV 89053
      Attorney for Plaintiff, HSBC Bank USA            Attorney for Defendant, Suzannah R. Noonan
10    National Association, as Trustee, in Trust for   IRA LLC
11    the Registered Holders of ACE Securities
      Corp., Home Equity Loan Trust, Series 2006-
12    FM2, Asset Backed Pass-Through
      Certificates
13
14                                               ORDER
15
            IT IS SO ORDERED.
16
            Dated this ____         July
                       15th day of ___________, 2021.
17
18
19                                                        ________________________________
20                                                        UNITED STATES DISTRICT JUDGE

21
22
23
24
25
26
27
28




                                                 Page 2 of 3
